Citation Nr: 0325618	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-04 840	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability to include ulcer disease.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 1958 
to November 1958, and active duty from October 1961 to August 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that, in pertinent part, denied 
entitlement to service connection for a duodenal ulcer.  The 
veteran filed a notice of disagreement in February 2001.  The 
RO issued a statement of the case in February 2001.  The RO 
received the veteran's substantive appeal in March 2001.  

This matter was previously before the Board in July 2001, at 
which time the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claim; hence, it has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The preponderance of the evidence is against a finding 
that the veteran's current gastrointestinal disability 
occurred during service or is related to any incident in 
service.


CONCLUSION OF LAW

A gastrointestinal disability to include ulcer disease was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal, has been accomplished. 

By way of the January 2001 rating decision, the February 2001 
Statement of the Case, and the May 2003 Supplemental 
Statements of the Case, the RO advised the veteran of the 
basic laws and regulations governing his claims for service 
connection and the bases for the denial of the claim.  Hence, 
the Board finds that he has been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO letters of July 2000, October 
2001, and April 2002) have been afforded opportunities to 
submit such information and evidence.  Furthermore, via 
various RO correspondence, to include the aforementioned 
letters, which instructed the veteran to provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records are associated 
with the veteran's claims file.  Pursuant to the Board's 
remand in July 2001, the RO was instructed to attempt to 
obtain private outpatient medical treatment records, 
specifically to include Dr. Conti and Dr. Dobrzynski.  In a 
statement submitted in November 2001, the veteran signed an 
authorization to release records held by Dr. Dobrzynski and 
indicated that medical treatment records once held by Dr. 
Conti were not available.  Thereafter, the RO obtained 
private outpatient treatment records from Dr. Dobrzynski.  
The veteran was afforded a VA examination in July 2002.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

I.  Background

The veteran contends that a preexisting gastrointestinal 
disability was aggravated by his active duty military 
service.  Specifically, he contends that he was unable to 
tolerate mess hall food during active duty.  He stated that 
the military food caused him to become nauseous.  He reported 
that he took antacids while in service to control the 
problem.  

The veteran's service medical records reflect that in 
September 1961, he was initially found not qualified for 
active duty.  An examination at that time at Fort Niagara, 
New York listed a diagnosis of "[h]istory of hyperacidity 
and X-ray proof of Duodenal Ulcer".  Thereafter, the U.S. 
Army requested that the matter be turned over for Medical 
Board Proceedings and the veteran was ordered to appear for 
an examination and period of observation at the Womack Army 
Hospital.  

The veteran reported for an examination in November 1961.  He 
reported that he had epigastric pain for several years.  He 
stated that since being recalled to active duty, his 
indigestion, nausea, backaches and nervousness had been made 
worse.  During his hospitalization, the veteran seemed to 
improve considerably given the possibility that he would 
receive a medical discharge.  An x-ray report, however, 
revealed no evidence of an ulcer.  Upon hearing of his x-ray 
examination results, the veteran became symptomatic again.  

The Medical Board found the veteran fit for active duty 
without profile limitation.  

In a December 1961 letter, the veteran disagreed with the 
findings of the Medical Board.  He noted that he still had 
symptoms of abdominal pain, loss of sleep, nausea and 
vomiting, back pains, headaches, loss of weight, excessive 
gastric disturbances, and inability to consume and maintain 
Mess Hall food.  He reported that he suffered from the 
symptoms for the past 18 months.  

Service medical records reveal no complaints of diagnosis of 
a gastrointestinal disorder.  

On a July 1962 discharge examination, the veteran reported 
that his health was "[g]ood with the exception of sometimes 
having stomach trouble which I was under doctors care before 
entering active duty."  A clinical evaluation did not reveal 
any gastrointestinal disorder.  He was considered physically 
qualified for separation from active duty.  

Private medical records from David Dobrzynski, M.D. from 
April 1990 to October 2001 are associated with the claims 
file.  In an April 1990 treatment note the veteran reportedly 
felt fine.  Another note in October 1992 reported that the 
veteran was healthy.  Later notes are similarly negative for 
gastrointestinal complaints or treatment.  In March 1998, the 
veteran reported heartburn and reflux symptoms.  In September 
1998, he was diagnosed with gastroesophageal reflux disease 
(GERD).  A September 2001 note indicated that GERD was 
treated with Aciphex and Prilosec.  

The veteran was afforded a VA examination in July 2002, at 
which time he reported that he had stomach problems since 
1958.  He reportedly was treated by a private physician prior 
to entry to active duty service and told that he had a 
duodenal ulcer.  He reported that he had problems on and off 
thereafter.  The veteran reported that he had no particular 
change in weight in the past, although, there had been some 
weight gain in the past year.  He reported that he had 
vomiting if he drinks alcohol, namely whiskey.  He said that 
he got abdominal pain if he eats something bad.  He pointed 
to a burning sensation in his lower abdomen.  However, the 
examiner noted that the area was nowhere near where an ulcer 
or GERD problem would be located.  He denied nausea, 
constipation or diarrhea problems.  There was no clinical 
evidence of malnourishment of anemia. 

Upon examination, his abdomen was soft, nontender and obese.  
There was no point of pain on palpation.  There was active 
peristalsis.  A barium swallow revealed a small hiatal 
hernia, free gastroesophageal reflux with possible minimal 
reflux esophagitis and numerous tiny peptic ulcers in the 
duodenal bulb.  

In an April 2003 addendum, the VA examiner opined that based 
upon his review of the veteran's service medical records, 
medical records and examination results that his current 
symptomatology was not due to his military service.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 C.F.R. § 3.304(b) (2002).  
Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition. Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service. 38 C.F.R. § 3.306(a) (2002).  See 
also, Splane v. West, 216 F. 3d 1058 (2000).  Clear and 
unmistakable evidence is required to rebut this presumption.  
38 C.F.R. § 3.306(b) (2002).  However, where a disability 
merely undergoes a temporary worsening of symptoms and not a 
permanent increase in the actual disability, the aggravation 
may not be conceded. Id., see also Hunt v. Derwinski, 1 
Vet.App. 292, 297 (1991) (temporary or intermittent flare-ups 
during service of a pre-existing disease or disability is not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.)

Initially, the Board notes that while the veteran claims to 
have a gastrointestinal disorder that preexisted active duty 
military service, the competent medical evidence indicates 
otherwise.  In this regard, prior to return to active duty 
service, the veteran reportedly had a gastrointestinal 
examination in September 1961 that was interpreted as showing 
a duodenal ulcer.  However, these examination findings are 
not associated with the veteran's service medical records or 
his claims file.  To confirm or deny the existence of a 
preexisting condition, the veteran was sent for evaluation at 
the Womack Army Hospital.  The results of such examination, 
which included a period of observation, a physical evaluation 
and an x-ray examination, indicate that the veteran did not 
have a duodenal ulcer or a gastrointestinal disorder that 
proceeded service.  In this regard, it is well to observe 
that in Crowe v. Brown, 7 Vet.App. 238, 245 (1994), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that, if a condition is not 
found during the enlistment examination, the fact that the 
veteran reported a history of symptoms or an injury is 
insufficient to rebut the presumption of soundness.  Id.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  See Paulson v. Brown, 7 
Vet.App. 466, 470 (1995).  As there is no competent clinical 
evidence contemporaneous to the veteran's enlistment 
examination demonstrating a duodenal ulcer or other 
gastrointestinal disorder at the time of the examination, the 
veteran's reported history of pre-service gastrointestinal 
disorder does not constitute a notation of such a disease at 
service entrance.  Id.  See also 38 U.S.C.A. § 1132; 38 
C.F.R. § 3.304.  Hence, the veteran was found to be 
physically normal on enlistment, and he is presumed to have 
been of sound condition upon service entrance.  

Nevertheless, the presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to induction or enlistment and was 
not aggravated by active service.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.304.  In this respect, the 
remaining medical evidence of record is dated between April 
1990 and April 2003.  Other than the July 2002 VA examination 
wherein the veteran repeated his contention regarding a 
preexisting gastrointestinal disorder, these medical records 
are silent as to a history of a gastrointestinal disorder 
before, during, or immediately subsequent to service.  The 
Board notes that there is no competent medical evidence 
indicating that a gastrointestinal disorder existed prior to 
service.  As such, the post-service medical history fails to 
reach the level needed so as to characterize it as "clear 
and unmistakable," to rebut the presumption of soundness.

Turning to the question of service incurrence, there is also 
no competent evidence in the record of this claim that 
establishes that the veteran's gastrointestinal disorder was 
incurred in service.  In this regard, the veteran's service 
medical records are silent for complaints or treatment of a 
gastrointestinal disorder.  While the veteran reported a 
history of stomach trouble during his July 1962 discharge 
examination, his physical examination was normal and he was 
found fit for discharge.  The first complaints of 
gastrointestinal symptoms are not found until March of 1993.  
The first diagnosis of GERD is not until September 1998, over 
thirty-five years since his discharge from service.  
Moreover, in July 2002, the veteran was afforded a VA 
examination to determine the current nature, extent and 
etiology of any duodenal ulcer or other gastrointestinal 
disorder.  The results of the examination reveal that while 
the veteran currently is diagnosed with GERD, the examiner 
opined that such is not related to his military service.  

The Board has considered the veteran's belief that his 
current gastrointestinal disability is a result of his 
military service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose himself as having a duodenal ulcer 
that preexisted service, or to provide an opinion linking a 
current disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Taking into account all of the medical evidence as discussed 
above, the Board finds that the preponderance of the evidence 
is against granting the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder to include 
ulcer disease.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.




ORDER

Service connection for a gastrointestinal disability to 
include ulcer disease is denied.  



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



